Case: 6:17-cr-00036-CHB-HAI Doc #: 197 Filed: 05/20/20 Page: 1 of 1 - Page ID#: 3810




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

   UNITED STATES OF AMERICA,                         )
                                                     )
             Plaintiff,                              )     Criminal Action No. 6:17-CR-036-CHB
                                                     )
   v.                                                )
                                                     )           ORDER SCHEDULING
   RODNEY SCOTT PHELPS,                              )              SENTENCING
                                                     )
             Defendant.                              )
                                         ***   ***       ***   ***
        This matter is before the Court to schedule this matter for sentencing. Accordingly, and

 being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.        The sentencing is SCHEDULED for Tuesday, June 16, 2020, at the hour of

 1:00 p.m., before the Honorable Claria Horn Boom, United States District Judge, at the U.S.

 Courthouse in London, Kentucky.

        This the 20th day of May, 2020.




                                               -1-
